was essentially consistent with Estrada's testimony. The district court
                was also presented with evidence that appellant's offenses involved
                several young victims and that he spent a significant period of time
                creating opportunities to have contact with the children to facilitate his
                crimes. And either through testimony or letters, the district court heard
                evidence detailing the devastating impact appellant's crimes had on the
                victims and their families. The district court disagreed with expert
                opinions that appellant was not a pedophile, and it is not bound by those
                opinions, see Allen v. State, 99 Nev. 485, 488, 665 P.2d 238, 240 (1983)
                (observing that "[e]xpert testimony is not binding on the trier of fact").
                The district court expressly based its sentencing decision on Estrada's
                testimony, the written psychosexual evaluationJrisk assessment, the
                statements of the victims and their family members, and appellant's
                statement and imposed a sentence it deemed appropriate—a term of 24 to
                72 months in prison for each of three counts of possession of visual
                representation depicting sexual conduct of a person under 16 years of age
                and 36 to 240 months in prison for one count of attempted lewdness with a
                child under age 14, all counts to run consecutively. Considering the record
                as a whole, we conclude the district court did not err by denying his
                motion to modify the sentence. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc: Hon. Brent T. Adams, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A